Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

U.S. WELL SERVICES, INC.

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

   Definitions      1  

Section 1.2

   Registrable Securities      4  

ARTICLE II REGISTRATION RIGHTS

     4  

Section 2.1

   Shelf Registration      4  

Section 2.2

   Piggyback Registration      5  

Section 2.3

   Secondary Underwritten Offering      8  

Section 2.4

   Sale Procedures      9  

Section 2.5

   Cooperation by Holders      12  

Section 2.6

   Restrictions on Public Sale by Holders of Registrable Securities      12  

Section 2.7

   Expenses      13  

Section 2.8

   Indemnification      13  

Section 2.9

   Rule 144 Reporting      16  

Section 2.10

   Transfer or Assignment of Registration Rights      16  

Section 2.11

   Aggregation of Registrable Securities      16  

ARTICLE III MISCELLANEOUS

     17  

Section 3.1

   Communications      17  

Section 3.2

   Successors and Assigns      17  

Section 3.3

   Assignment of Rights      17  

Section 3.4

   Recapitalization (Exchanges, etc. Affecting the Registrable Securities)     
17  

Section 3.5

   Specific Performance      18  

Section 3.6

   Counterparts      18  

Section 3.7

   Headings      18  

Section 3.8

   Governing Law, Submission to Jurisdiction      18  

Section 3.9

   Waiver of Jury Trial      18  

Section 3.10

   Severability of Provisions      19  

Section 3.11

   Entire Agreement      19  

Section 3.12

   Term; Amendment      19  

Section 3.13

   No Presumption      19  

Section 3.14

   Obligations Limited to Parties to Agreement      19  

Section 3.15

   Interpretation      20  

Section 3.16

   No Inconsistent Agreements; Additional Rights      20  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 24, 2019 by and between U.S. Well Services, Inc., a Delaware
corporation (“USWS”), and the parties set forth on Schedule A hereto (each, a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Securities pursuant to the Purchase Agreement, dated
as of May 23, 2019, by and between USWS and the Purchasers (the “Purchase
Agreement”);

WHEREAS, USWS has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of the Purchasers pursuant to the Purchase
Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and USWS under
the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Certificate of Designations” means the certificate of designations setting
forth the terms of the Series A Preferred Stock.

“Class A Common Stock” means the Class A common stock, par value $0.0001 per
share, of USWS.

“Commission” means the United States Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

“Confidentiality Agreements” shall have the meaning set forth in the Purchase
Agreement.

“Effective Date” means the initial date of effectiveness of the Shelf
Registration Statement.

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2(a) of this Agreement.

“Law” shall have the meaning set forth in the Purchase Agreement.

“Losses” has the meaning specified therefor in Section 2.8(a) of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
left lead book running manager of such Underwritten Offering.

“Other Holder” has the meaning specified in Section 2.2(b).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Opt-Out Notice” has the meaning specified therefor in Section 2.2(a)
of this Agreement.

“Piggyback Registration” has the meaning specified therefor in Section 2.2(a) of
this Agreement.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchased Securities” means the Series A Preferred Stock to be issued and sold
to the Purchasers pursuant to the Purchase Agreement.

“Purchaser” or “Purchasers” has the meaning set forth in the introductory
paragraph of this Agreement.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement or a Piggyback Registration.

 

2



--------------------------------------------------------------------------------

“Registrable Securities” means, subject to Section 1.2 of this Agreement,
(i) the shares of Class A Common Stock issued or issuable upon conversion or
redemption of the Purchased Securities in accordance with the terms of the
Certificate of Designations or upon exercise of the Warrants and (ii) any shares
of Class A Common Stock issued as (or issuable upon the conversion, redemption
or exercise of any warrant, option, right or other security that is issued as
(including any additional shares of Series A Preferred Stock)) a dividend or
other distribution with respect to, or in exchange for or in replacement of, any
such shares of Class A Common Stock described in clause (i), the Purchased
Securities or the Warrants. The number of Registrable Securities held by any
Holder shall mean the number of Registrable Securities such Holder would hold
after the full conversion, redemption or exercise of any security held by such
Holder that is convertible into or redeemable or exercisable for Registrable
Securities (including the Purchased Securities and the Warrants) and the value
of such Registrable Securities for purposes of determining whether any threshold
set forth in this Agreement shall be calculated by multiplying such fully
diluted number of shares of Registrable Securities by the average of the closing
price on each securities exchange or nationally recognized quotation system on
which the Class A Common Stock is then listed for the ten (10) trading days
preceding the date on which such value is being determined.

“Registration Expenses” has the meaning specified therefor in Section 2.7(a) of
this Agreement.

“Resale Opt-Out Notice” has the meaning specified therefor in Section 2.1(b) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.7(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration.

“Selling Holder Election Notice” has the meaning specified therefor in
Section 2.3(a) of this Agreement.

“Series A Preferred Stock” means the Series A Redeemable Convertible Preferred
Stock of USWS and having the rights and obligations specified in the Certificate
of Designations.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Class A Common Stock is sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“USWS” has the meaning specified therefor in the introductory paragraph of this
Agreement.

“Warrants” means the Warrants to be issued and sold to the Purchasers pursuant
to the Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security is
held by USWS or one of its subsidiaries; (c) when such Registrable Security has
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities; and (d) the
date on which such Registrable Security has been sold pursuant to any section of
Rule 144 under the Securities Act (or any similar provision then in force under
the Securities Act, “Rule 144”) or any other exemption from the registration
requirements of the Securities Act as a result of which the legend on any
certificate or book-entry notation representing such Registrable Security
restricting transfer of such Registrable Security has been removed.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Shelf Registration. USWS shall use its commercially reasonable efforts to
prepare and file an initial Shelf Registration Statement under the Securities
Act covering 12,000,000 shares of the Registrable Securities on or before
September 23, 2019. The initial Shelf Registration Statement shall allocate such
Registrable Securities among the Holders on a pro rata basis. USWS shall use its
commercially reasonable efforts to cause such initial Shelf Registration
Statement to become effective no later than May 25, 2020. USWS will use its
commercially reasonable efforts to cause such initial Shelf Registration
Statement filed pursuant to this Section 2.1(a) to be continuously effective
under the Securities Act until the earliest of (i) all Registrable Securities
covered by the Shelf Registration Statement have been distributed in the manner
set forth and as contemplated in such Shelf Registration Statement, (ii) there
are no longer any Registrable Securities outstanding and (iii) seven years from
the Effective Date (the “Effectiveness Period”). Any Holder or Holders shall
have the option and right from time to time, exercisable by delivering a written
notice to USWS (a “Demand Notice”), to require registration of a minimum of
$10 million of additional Registrable Securities not covered by a Shelf
Registration Statement at the time of the Demand Notice. USWS shall use its
commercially reasonable efforts to amend the initial Shelf Registration
Statement or file a new Shelf Registration Statement, within 10 Business Days of
the Demand Notice to include such additional Registrable Securities. USWS will
use its commercially reasonable efforts to cause such amendment to the initial
Shelf Registration Statement or subsequent Shelf Registration Statement, as
applicable, to be continuously effective under the Securities Act during the
Effectiveness Period. A Shelf Registration Statement filed pursuant to this
Section 2.l(a) shall be on such appropriate registration form of the Commission
as shall be selected by USWS. A Shelf Registration Statement when declared
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in

 

4



--------------------------------------------------------------------------------

the case of any prospectus contained in such Shelf Registration Statement, in
the light of the circumstances under which a statement is made). As soon as
practicable following the date that a Shelf Registration Statement becomes
effective, but in any event within five (5) Business Days of such date, USWS
shall provide the Holders with written notice of the effectiveness of a Shelf
Registration Statement.

(b) Resale Registration Opt-Out. At least five (5) Business Days before the
initial filing of the Shelf Registration Statement required by Section 2.1(a),
USWS shall provide advance written notice to each Holder that it plans to file a
Shelf Registration Statement. Any Holder may deliver advance written notice (a
“Resale Opt-Out Notice”) to USWS requesting that such Holder not be included in
a Shelf Registration Statement prior to its initial filing. Following receipt of
a Resale Opt-Out Notice from a Holder, USWS shall not be required to include the
Registrable Securities of such Holder in such Shelf Registration Statement.

(c) Delay Rights. Notwithstanding anything to the contrary contained herein,
USWS may, upon written notice to any Selling Holder whose Registrable Securities
are included in the Shelf Registration Statement, suspend such Selling Holder’s
use of any prospectus which is a part of the Shelf Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Shelf Registration Statement) if (i) USWS is pursuing
an acquisition, merger, reorganization, disposition or other similar transaction
and USWS determines in good faith that USWS’s ability to pursue or consummate
such a transaction would be materially and adversely affected by any required
disclosure of such transaction in the Shelf Registration Statement or (ii) USWS
has experienced some other material non-public event the disclosure of which at
such time, in the good faith judgment of USWS, would materially and adversely
affect USWS; provided, however, that in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Shelf Registration
Statement for a period of sixty (60) consecutive days or an aggregate of
one-hundred and twenty (120) days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, USWS shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Shelf Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions
necessary or appropriate to permit registered sales of Registrable Securities as
contemplated in this Agreement.

Section 2.2 Piggyback Registration.

(a) Participation. If at any time USWS proposes to file (i) at a time when USWS
is not a WKSI, a registration statement and such Holder has not previously
included its Registrable Securities in a Shelf Registration Statement
contemplated by Section 2.1(a) of this Agreement that is currently effective, or
(ii) a prospectus supplement to an effective “automatic shelf registration
statement” (as defined in Rule 405 under the Securities Act), so long as USWS is
a WKSI at such time or, whether or not USWS is a WKSI, so long as the
Registrable Securities were previously included in the underlying Shelf
Registration Statement or are included in an effective Shelf Registration
Statement, or in any case in which Holders may participate in such offering
without the filing of a post-effective amendment, in each case, for the sale of
Class A Common Stock in an Underwritten Offering for its own account and/or
another Person, other than (a) a registration relating solely to employee
benefit plans, (b) a registration relating solely to a Rule 145 transaction, or
(c) a registration statement on any registration form which does not permit

 

5



--------------------------------------------------------------------------------

secondary sales, then USWS shall give not less than three (3) Business Days
advance notice (including, but not limited to, notification by e-mail; such
notice, a “Piggyback Notice”) of such proposed Underwritten Offering to each
Holder that, together with its Affiliates, owns more than $5.0 million of
Registrable Securities, and such notice shall offer such Holder the opportunity
to participate in any Underwritten Offering and to include in such Underwritten
Offering such number of Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing (a “Piggyback
Registration”); provided, however, that USWS (A) shall not be required to
include the Registrable Securities of the Holders in such Registration if the
Holders do not offer a minimum of $5.0 million of Registrable Securities, or
(B) if USWS has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the offering price, timing or probability of success of the
distribution of the Class A Common Stock in the Underwritten Offering, then the
amount of Registrable Securities to be offered for the accounts of Holders shall
be determined based on the provisions of Section 2.2(b). If USWS is not required
to offer the opportunity for a Piggyback Registration in respect of a proposed
Underwritten Offering as a result of the circumstance described in clause (B) of
the proviso of the immediately preceding sentence, then USWS shall nevertheless
be required to furnish to such Holders the Piggyback Notice in respect of such
proposed Underwritten Offering, which notice shall describe USWS’s intention to
conduct an Underwritten Offering and, if the determination described in clause
(B) of the proviso of the immediately preceding sentence has been made at the
time that the Piggyback Notice is required to be given by USWS, shall include
notification that the Holders do not have the opportunity to include Registrable
Securities in such Underwritten Offering because USWS has been advised by the
Managing Underwriter that the inclusion of Registrable Securities for sale for
the benefit of the Holders will have an adverse effect on the offering price,
timing or probability of success of the distribution of the Class A Common Stock
in the Underwritten Offering. If the circumstance described in clause (B) of the
proviso of the immediately preceding sentence is made after the Piggyback Notice
has been given, then USWS shall notify the Holders who were provided such
Piggyback Notice (or if the two Business Day period referred to in the next
sentence has lapsed, the Holders who have timely elected to include Registrable
Securities in such offering) in writing of such circumstance and the aggregate
number of Registrable Securities, if any, that can be included in such offering.
Each Piggyback Notice shall be provided to Holders on a Business Day pursuant to
Section 3.1 hereof and confirmation of receipt of such notice shall be requested
in the notice. The Holder will have two Business Days after notice has been
delivered to request in writing the inclusion of Registrable Securities in the
Underwritten Offering. If no request for inclusion from a Holder is received
within the specified time, such Holder shall have no further right to
participate in such Piggyback Registration. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, USWS shall determine for any reason not
to undertake or to delay such Underwritten Offering, USWS may, at its election,
give written notice of such determination to the Selling Holders and, (x) in the
case of a determination not to undertake such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to USWS of
such withdrawal up

 

6



--------------------------------------------------------------------------------

to and including the time of pricing of such offering. Any Holder may deliver
written notice (a “Piggyback Opt-Out Notice”) to USWS requesting that such
Holder not receive notice from USWS of any proposed Underwritten Offering;
provided, however, that such Holder may later revoke any such Piggyback Opt-Out
Notice in writing. Following receipt of a Piggyback Opt-Out Notice from a Holder
(unless subsequently revoked), USWS shall not be required to deliver any notice
to such Holder pursuant to this Section 2.2(a) and such Holder shall no longer
be entitled to participate in Underwritten Offerings by USWS pursuant to this
Section 2.2(a), unless such Piggyback Opt-Out Notice is revoked by such Holder.

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of shares of Class A Common
Stock included in a Piggyback Registration advises USWS that the total shares of
Class A Common Stock which the Selling Holders and any other Persons intend to
include in such offering exceeds the number which can be sold in such offering
without being likely to have an adverse effect on the offering price, timing or
probability of success of the distribution of the Class A Common Stock offered
or the market for the Class A Common Stock, then the Piggyback Notice provided
by USWS pursuant to Section 2.2(a) shall include notification of such
determination or, if such determination is made after the Piggyback Notice has
been given, then USWS shall furnish notice in writing (including by e-mail) to
the Holders (or to those who have timely elected to participate in such
Underwritten Offering), and the Class A Common Stock to be included in such
Underwritten Offering shall include the number of shares of Class A Common Stock
that such Managing Underwriter or Underwriters advises USWS can be sold without
having such adverse effect, with such number to be allocated (i) if such
Piggyback Registration was initiated by USWS, (A) first, to USWS, (B) second,
pro rata among the Selling Holders and any other Persons who have been or after
the date hereof are granted registration rights on parity with the registration
rights granted under this Agreement (the “Other Holders”) who have requested
participation in the Piggyback Registration (based, for each such Selling Holder
or Other Holder, on the percentage derived by dividing (1) the number of shares
of Class A Common Stock proposed to be sold by such Selling Holder or such Other
Holder in such offering; by (2) the aggregate number of shares of Class A Common
Stock proposed to be sold by all Selling Holders and all Other Holders in the
Piggyback Registration), and (C) third, to any other holder of shares of Class A
common stock with registration rights that are subordinate to the rights of the
Holders hereunder and (ii) if such Piggyback Registration was not initiated by
USWS, (A) first, to the Persons initiating such Registration, (B) second, pro
rata among the Selling Holders and any Other Holders who have requested
participation in the Piggyback Registration (based, for each such Selling Holder
or Other Holder, on the percentage derived by dividing (1) the number of shares
of Class A Common Stock proposed to be sold by such Selling Holder or such Other
Holder in such offering; by (2) the aggregate number of shares of Class A Common
Stock proposed to be sold by all Selling Holders and all Other Holders in the
Piggyback Registration other than the Persons initiating such Registration),
except that in the case of a Shelf Underwritten Offering (as defined in the
Registration Rights Agreement of the Company dated November 9, 2018 (the
“Existing RRA”)) the Holders shall only be permitted to participate in such
Shelf Underwritten Offering after all of the securities that Other Holders have
requested to be included in such Shelf Underwritten Offering pursuant to the
Existing RRA have been so included, and (C) third, to any other holder of shares
of Class A common stock with registration rights that are subordinate to the
rights of the Holders hereunder.

 

7



--------------------------------------------------------------------------------

Section 2.3 Secondary Underwritten Offering.

(a) S-3 Registration. In the event that a Selling Holder (together with any
Affiliates that are Selling Holders) elects to dispose of Registrable Securities
under the Shelf Registration Statement pursuant to an Underwritten Offering for
its own account of at least $10.0 million, such Selling Holder shall give notice
of such election in writing (including, but not limited to, notification by
e-mail; such notice, the “Selling Holder Election Notice”) to USWS not less than
twenty (20) Business Days before the date such Selling Holder intends for such
Underwritten Offering to commence marketing (whether on a confidential basis or
on a public basis); provided that USWS shall not be required to conduct more
than two Underwritten Offerings pursuant to this Section 2.3 in any 365-day
period pursuant to Selling Holder Election Notices. The Selling Holder Election
Notice shall specify the number of Registrable Securities that the Selling
Holder intends to offer in such Underwritten Offering and the expected
commencement date thereof. USWS shall, at the request of such Selling Holder,
enter into an underwriting agreement in customary form with the Managing
Underwriter or Underwriters, which shall include, among other provisions,
indemnities to the effect and to the extent provided in Section 2.8, and shall
take all such other reasonable actions as are requested by the Managing
Underwriter in order to expedite or facilitate the disposition of the
Registrable Securities.

(b) Notice to Holders. Not later than two (2) Business Days after receipt by
USWS of the Selling Holder Election Notice, unless USWS determines in accordance
with Section 2.1(c) to delay such Underwritten Offering (in which event USWS
shall promptly notify the initiating Selling Holder in writing of such
determination), then USWS shall provide written notice (including, but not
limited to, notification by e-mail) to the other Holders of Registrable
Securities of the Selling Holder’s intention to conduct an Underwritten Offering
and such notice shall offer such other Holders the opportunity to participate in
such Underwritten Offering and to include in such Underwritten Offering such
number of Registrable Securities as each such Holder may request in writing.
Each such other Holder will have five (5) Business Days after notice has been
delivered to request in writing submitted to USWS the inclusion of Registrable
Securities in the Underwritten Offering. If no request for inclusion from a
Holder is received by USWS within the specified time, such Holder shall have no
further right to participate in such Underwritten Offering. If, at any time
after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, the Selling
Holder giving the notice shall determine for any reason not to undertake or to
delay such Underwritten Offering, such Selling Holder may, at its election, give
written notice of such determination to USWS and USWS shall notify the other
Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to include
Registrable Securities of any other Holder, and (y) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Registrable Securities of any other Holder for the same period as
the delay in the Underwritten Offering. Any other Holder shall have the right to
withdraw such Holder’s request for inclusion of such Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to USWS of
such withdrawal up to and including the time of pricing of such offering. If the
Managing Underwriter or Underwriters of any proposed Underwritten Offering of
Registrable Securities under a Shelf Registration Statement advises USWS that
the total amount of Registrable Securities which the Selling Holders and any
other Persons intend to include in such offering exceeds the number which can be
sold in such offering without being likely to have an adverse effect on the
offering price, timing or probability of success of the distribution of the
Registrable Securities offered or the market for the Registrable Securities,
then the Registrable Securities to be included in such Underwritten Offering
shall include the

 

8



--------------------------------------------------------------------------------

number of Registrable Securities that such Managing Underwriter or Underwriters
advises USWS can be sold without having such adverse effect, with such number to
be allocated pro rata among the Selling Holders and the other Holders who have
requested participation in the Underwritten Offering (based, for each such
Selling Holder or other Holder, on the percentage derived by dividing (A) the
number of Registrable Securities proposed to be sold by such Selling Holder or
such other Holder in such offering; by (B) the aggregate number of Registrable
Securities proposed to be sold by all Selling Holders and all other Holders in
such Underwritten Offering).

Section 2.4 Sale Procedures.

(a) General Procedures. In connection with any Underwritten Offering (i) under
Section 2.2 of this Agreement, USWS shall be entitled to select the Managing
Underwriter or Underwriters, and (ii) under Section 2.3 of this Agreement, the
Selling Holders shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and USWS
shall be obligated to enter into an underwriting agreement with the Managing
Underwriter or Underwriters which contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of equity securities. No Selling Holder
may participate in such Underwritten Offering unless such Selling Holder agrees
to sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, USWS to and for the benefit of such underwriters also be made to and
for such Selling Holder’s benefit and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also be conditions precedent to its obligations. No Selling Holder
shall be required to make any representations or warranties to or agreements
with USWS or the underwriters other than representations, warranties or
agreements regarding such Selling Holder’s ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representation required by law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to USWS and the Managing Underwriter; provided, however, that such
withdrawal must be made at least one Business Day prior to the time of pricing
of such Underwritten Offering to be effective. No such withdrawal or abandonment
shall affect USWS’s obligation to pay Registration Expenses. Upon the receipt by
USWS of a written request from the Holders of at least $10.0 million dollars of
Registrable Securities that are participating in any Underwritten Offering
contemplated by this Agreement, USWS’s management shall be required to
participate in a roadshow or similar marketing effort in connection with any
Underwritten Offering.

(b) In connection with its obligations under this Article II, USWS will, as
expeditiously as possible:

(i) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep a Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by a Shelf Registration Statement;

 

9



--------------------------------------------------------------------------------

(ii) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Shelf Registration Statement and the Managing
Underwriter at any time shall notify USWS in writing that, in the sole judgment
of such Managing Underwriter, the inclusion of detailed information to be used
in such prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, USWS shall use its
commercially reasonable efforts to include such information in the prospectus
supplement;

(iii) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing such Shelf Registration Statement or such other registration
statement and the prospectus included therein or any supplement or amendment
thereto, and (B) such number of copies of such Shelf Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement or other registration
statement;

(iv) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request, provided that USWS will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(v) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (A) the filing of a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus included
therein or any amendment or supplement thereto (other than any amendment or
supplement resulting from the filing of a document incorporated by reference
therein), and, with respect to such Shelf Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (B) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (A) and any written
request by the Commission for amendments or supplements to such Shelf
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;

 

10



--------------------------------------------------------------------------------

(vi) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (A) the happening of any event as a result of which the
prospectus contained in a Shelf Registration Statement or any other registration
statement contemplated by this Agreement or any supplemental amendment thereto,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; (B) the issuance
or threat of issuance by the Commission of any stop order suspending the
effectiveness of such Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (C) the receipt by USWS of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, USWS agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(vii) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(viii) in the case of an Underwritten Offering, furnish upon request, (A) an
opinion of counsel for USWS, dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto (other
than any amendment or supplement resulting from the filing of a document
incorporated by reference therein), preliminary or prospectus supplement, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (B) a “comfort” letter, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the independent public
accountants who have certified USWS’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort” letter shall be in customary form and covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein and any supplement thereto) and as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in underwritten offerings of securities, such
other matters as such underwriters may reasonably request;

(ix) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

 

11



--------------------------------------------------------------------------------

(x) make available to the appropriate representatives of the underwriters access
to such information and USWS personnel as is reasonable and customary to enable
such parties and their representatives to establish a due diligence defense
under the Securities Act; provided that USWS need not disclose any non-public
information to any such representative unless and until such representative has
entered into a confidentiality agreement with USWS;

(xi) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by USWS are then listed;

(xii) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
USWS to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(xiii) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement; and

(xiv) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

(c) Each Selling Holder, upon receipt of notice from USWS of the happening of
any event of the kind described in Section 2.4(b)(vi), shall forthwith
discontinue disposition of the Registrable Securities until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.4(b)(vi) or until it is advised in writing by USWS
that the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by USWS, such Selling Holder will, or will request the
Managing Underwriter or underwriters, if any, to deliver to USWS (at USWS’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus and any
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.

Section 2.5 Cooperation by Holders. USWS shall have no obligation to include
Registrable Securities of a Holder in the Shelf Registration Statement or in an
Underwritten Offering under Article II of this Agreement if such Selling Holder
has failed to timely furnish such information which, in the opinion of counsel
to USWS, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.6 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of one year following the Effective Date, each Holder of
Registrable Securities who is included in the Shelf Registration Statement
agrees not to effect any public sale or distribution of the Registrable
Securities during the forty-five (45) calendar day period beginning on the date
of

 

12



--------------------------------------------------------------------------------

a prospectus supplement filed with the Commission with respect to the pricing of
an Underwritten Offering, or other prospectus (including any free writing
prospectus) containing the terms of the pricing of such Underwritten Offering;
provided that (a) USWS gives written notice to such Holder of the date of the
commencement and termination of such period with respect to any such
Underwritten Offering and (b) the duration of the foregoing restrictions shall
be no longer than the duration of the shortest restriction generally imposed by
the underwriters on the officers or directors or any other stockholder of USWS
on whom a restriction is imposed; and provided further that this Section 2.6
shall only be applicable to Holders of Registrable Securities included in the
Shelf Registration Statement who (together with their Affiliates that hold
Registrable Securities) (y) own at least $5.0 million of Registrable Securities
and (z) have not delivered (or delivered and subsequently revoked) a Piggyback
Opt-Out Notice.

Section 2.7 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
USWS’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.1, a Piggyback Registration pursuant to Section 2.2, or an
Underwritten Offering pursuant to Section 2.3, and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and fees, all registration, filing, qualification and other
fees and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
all roadshow expenses borne by it and the fees and disbursements of counsel and
independent public accountants for USWS, including the expenses of any special
audits or “comfort” letters required by or incident to such performance and
compliance. Except as otherwise provided in Section 2.8 hereof, USWS shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder. In addition, USWS shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions, transfer taxes and fees of counsel allocable
to the sale of the Registrable Securities.

(b) Expenses. USWS will pay all reasonable Registration Expenses in connection
with a Shelf Registration Statement, a Piggyback Registration or Underwritten
Offering, whether or not any sale is made pursuant to such Shelf Registration
Statement, Piggyback Registration or Underwritten Offering. Each Selling Holder
shall pay its pro rata share of all Selling Expenses in connection with any sale
of its Registrable Securities hereunder.

Section 2.8 Indemnification.

(a) By USWS. In the event of a registration of any Registrable Securities under
the Securities Act pursuant to this Agreement, USWS will indemnify and hold
harmless each Selling Holder thereunder, its directors, officers, employees,
agents and managers, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees, agents and managers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder or underwriter or controlling Person or directors, officers,

 

13



--------------------------------------------------------------------------------

employees, agents or managers may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made) contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its directors
and officers, each such underwriter and each such controlling Person and each
such director, officer, employee, agent or manager for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Loss or actions or proceedings; provided, however, that USWS
will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder, such underwriter or such controlling Person in writing
specifically for use in the Shelf Registration Statement or such other
registration statement, or prospectus supplement, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder or any such director, officer, employee, agent,
manager or controlling Person, and shall survive the transfer of such securities
by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless USWS, its directors, officers, employees and
agents and each Person, if any, who controls USWS within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from USWS to the Selling Holders, but only with respect to information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Shelf Registration Statement or
prospectus supplement relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification less the amount
of any damages that such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.8(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party

 

14



--------------------------------------------------------------------------------

under this Section 2.8 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense
and employ counsel reasonably satisfactory to the indemnified party or (ii) if
the defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party or representation by both
parties by the same counsel is otherwise inappropriate under the applicable
standards of professional conduct, then the indemnified party shall have the
right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other reasonable expenses related
to such participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, the indemnifying party
shall not settle any indemnified claim without the consent of the indemnified
party, unless the settlement thereof imposes no liability or obligation on,
includes a complete release from liability of, and does not contain any
admission of wrong doing by, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.8 is
held by a court or government agency of competent jurisdiction to be unavailable
to USWS or any Selling Holder or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of USWS on the one hand and of
such Selling Holder on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification less the amount of
any damages that such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The relative fault of USWS on the one hand and each Selling Holder on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

 

15



--------------------------------------------------------------------------------

(e) Other Indemnification. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.9 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, USWS agrees to use
its commercially reasonable efforts to:

(a) Make and keep public information regarding USWS available, as those terms
are understood and defined in Rule 144, at all times from and after the date
hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of USWS under the Securities Act and the Exchange Act at all times from
and after the date hereof; and

(c) So long as a Holder, together with its Affiliates, owns any Registrable
Securities, (i) unless otherwise available at no charge by access electronically
to the Commission’s EDGAR filing system (or any successor system), furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of USWS, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without registration
and (ii) to the extent accurate, furnish to such Holder upon reasonable request
a written statement of the Company that it has complied with the reporting
requirements of Rule 144.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
USWS to register Registrable Securities granted to the Purchasers by USWS under
this Article II may be transferred or assigned by each Purchaser to one or more
transferee(s) or assignee(s) of such Registrable Securities or securities
convertible, redeemable or exchangeable for Registrable Securities (including
the Purchased Securities and Warrants), in each case, who (a) (i) are Affiliates
of such Purchaser, or (ii) hold, collectively with its or their Affiliates,
after giving effect to such transfer or assignment, at least $10.0 million of
Registrable Securities, and (b) who assume in writing responsibility for the
obligations of such Purchaser under this Agreement with respect to the
securities so transferred. USWS shall be given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned.

Section 2.11 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement. In addition, all other shares of Class A Common
Stock held by a Person and for which such Person has similar registration rights
pursuant to an agreement between such Person and USWS shall be aggregated
together for the purpose of determining such Person’s rights under this
Agreement solely as such shares relate to minimum quantity requirements
contemplated herein; provided that, for the avoidance of doubt, such Class A
Common Stock shall not otherwise be deemed Registrable Securities for any other
purpose under this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, facsimile, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to a Purchaser, to such addresses indicated on Schedule A attached
hereto.

(b) If to USWS:

U.S. Well Services, Inc.

1360 Post Oak Blvd., Suite 1800

Houston, Texas 77056

Attention: Mark Wolf

Facsimile: (832) 562-3745

E-mail: MWolf@uswellservices.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary H. Holmes

Facsimile: (346) 718-6902

E-mail: HHolmes@gibsondunn.com

or, if to a transferee of a Purchaser, to the transferee at the address provided
pursuant to Section 2.10 above. All notices and communications shall be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
upon actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt of the facsimile copy
or e-mail, if sent via facsimile or e-mail; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.

Section 3.4 Recapitalization (Exchanges, etc. Affecting the Registrable
Securities). The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of capital stock of USWS or any
successor or assign of USWS (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

 

17



--------------------------------------------------------------------------------

Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto would be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives (a) any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief or that a remedy at law would
be adequate and (b) any requirement under any law to post securities as a
prerequisite to obtaining equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.8 Governing Law, Submission to Jurisdiction. NOTWITHSTANDING THE PLACE
WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS
OF SUCH JURISDICTION. Each of the parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement or the Transactions
shall be brought and determined by courts of the State of New York located in
the Borough of Manhattan, City of New York and the federal courts of the United
States of America located in the State of New York, Southern District, and each
of the parties hereto irrevocably submits to the exclusive jurisdiction of such
courts solely in respect of any legal proceeding arising out of or related to
this Agreement.

Section 3.9 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

18



--------------------------------------------------------------------------------

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement and the Purchase Agreement are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein or therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein with respect to the rights
granted by USWS set forth herein or therein. This Agreement, the Purchase
Agreement and the Confidentiality Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.12 Term; Amendment. This Agreement shall automatically terminate and
be of no further force and effect on the date on which there are no Registrable
Securities. This Agreement may be amended only by means of a written amendment
signed by USWS and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

Section 3.13 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers, Selling Holders, their respective permitted assignees and USWS shall
have any obligation hereunder and that, notwithstanding that one or more of USWS
and the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of USWS, the
Purchasers, Selling Holders or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of USWS, the Purchasers, Selling Holders or any of their
respective assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of USWS, the
Purchasers, Selling Holders or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of the
Purchasers or a Selling Holder hereunder.

 

19



--------------------------------------------------------------------------------

Section 3.15 Interpretation. Article and Section references in this Agreement
are references to the corresponding Article and Section to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

Section 3.16 No Inconsistent Agreements; Additional Rights. If USWS hereafter
enters into a registration rights agreement with a third party with terms more
favorable than those set forth herein with respect to Holders of shares of
Class A Common Stock, this Agreement shall, to the extent so requested by any
such Holders, be amended so as to provide such Holders with substantially the
same material terms as provided to such other third party.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

U.S. WELL SERVICES, INC.

By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CRESTVIEW III USWS, L.P. By: Crestview III USWS GenPar, LLC, its general partner

By:  

/s/ Ross A. Oliver

Name:   Ross A. Oliver Title:   General Counsel

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CRESTVIEW III USWS TE, LLC

By:  

/s/ Ross A. Oliver

Name:   Ross A. Oliver Title:   General Counsel

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AG ENERGY FUNDING, LLC By:   Angelo, Gordon & Co., L.P., as its Manager By:  

/s/ Todd Dittmann

Name:   Todd Dittman Title:   Authorized Person

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GEODE DIVERSIFIED FUND,

A SEGREGATED ACCOUNT OF GEODE CAPITAL MASTER FUND LTD.

By: Geode Capital Management, LP,

its investment manager

By:  

/s/ Jeffrey S. Miller

Name:

  Jeffrey S. Miller

Title:

  C.O.O.

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DORCHESTER CAPITAL SECONDARIES IV, L.P.

By: Dorchester Private Equity Management, LLC,

its general partner

By:  

/s/ Stefanie Keuler

Name:   Stefanie Keuler Title:   Authorized Signatory

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DORCHESTER CAPITAL SECONDARIES OFFSHORE IV, L.P. By: Dorchester Private Equity
Management, LLC,
its general partner

By:  

/s/ Stefanie Keuler

Name:   Stefanie Keuler Title:   Authorized Signatory

[Signatures continue on following page.]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GORDEL HOLDINGS LIMITED By:  

/s/ Andreas Georgiou

Name:   Andreas Georgiou Title:   Director

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Purchasers

Crestview III USWS, L.P.

c/o Crestview Advisors, L.L.C.

590 Madison Avenue, 36th Floor

New York, New York 10022

Attention: Adam J. Klein, Ross A. Oliver

E-mail: aklein@crestview.com; roliver@crestview.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: E. Ramey Layne, James M. Garrett

Email: rlayne@velaw.com; jgarrett@velaw.com

Crestview III USWS TE, LLC

c/o Crestview Advisors, L.L.C.

590 Madison Avenue, 36th Floor

New York, New York 10022

Attention: Adam J. Klein, Ross A. Oliver

E-mail: aklein@crestview.com; roliver@crestview.com

with a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: E. Ramey Layne, James M. Garrett

Email: rlayne@velaw.com; jgarrett@velaw.com

AG Energy Funding, LLC

c/o Angelo Gordon & Co., L.P.

245 Park Avenue, 24th Floor

New York, New York 10167

Attention: Chad Hanover

Tel No.: 1-713-993-4300

Fax No.: 1-855-710-8110

Email: notices.AGEnergyFundingLLC@virtusllc.com

 

 

Schedule A



--------------------------------------------------------------------------------

Geode Diversified Fund, a segregated account of Geode Capital Master Fund Ltd.

100 Summer Street, 12th Floor

Boston, Massachusetts 02110

Attention: General Counsel and Ted Blake

Phone No.: (800) 777-6757 and (617) 392-2564

E-mail: matt.nevins@geodecapital.com and ted.blake@geodecapital.com

Dorchester Capital Secondaries IV, L.P.

11111 Santa Monica Blvd., Suite 1250

Los Angeles, CA 90025

Attn: Craig T. Carlson

Tel No. (310) 402-5090

Fax No. (310) 402-5091

Email: admin@dorchestercapital.com

Dorchester Capital Secondaries Offshore IV, L.P.

11111 Santa Monica Blvd., Suite 1250

Los Angeles, CA 90025

Attn: Craig T. Carlson

Tel No. (310) 402-5090

Fax No. (310) 402-5091

Email: admin@dorchestercapital.com

Gordel Holdings Limited

Trident Trust Company (B.V.I.) Limited

Trident Chambers, P.O. Box 146

Road Town, Tortola, British Virgin Islands

Email: funds@vsjmonaco.com

 

2